DETAILED ACTION

Claims 1-12 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: Line 11, the phrase “the first and second plurality of scan chains” should read “each of the plurality of first and second scan chains”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8:
This claim recites the limitation "the logic circuit" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.
This claim recites the limitation "a logic circuit" in line 14. It is not clear if this is the same or different logic circuit recited in lines 8 and 10. Therefore this claim is indefinite. Clarification and correction are required.
This claim recites multiple occurrences of “a first plurality of internal scan chains” on lines 7-8 and 9-10. It is not clear if this is the same or different from each other and, therefore, renders this claim indefinite. Clarification and correction are required. It may be possible that the “a first plurality of internal scan chains” on lines 9-10 should be “a second plurality of internal scan chains”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,073,557. This is a statutory double patenting rejection. A table comparing the independent claims 1 and 8 is shown below:
US 11,073,557
17/353,882
1. A system, comprising: 
a counter circuit configured to: 
        receive a scan clock, wherein the scan clock transitions at a scan clock rate in which a test vector data is clocked onto scan input bus; 
        divide the scan clock by N to produce an odd clock and an even clock; and 
        delay the even clock by approximately one cycle of the odd clock divided by N, wherein N is an integer greater than one; 
    a first plurality of external scan chains coupled to receive the test vector data from the scan input bus wherein the test vector data is configured to be clocked onto the first external scan chains by the even clock; 
    a first portion of a logic circuit having a plurality of first internal scan chains arranged between a first compressor and a first decompressor to receive a shifted test vector data from the first external scan chains via the first decompressor; 
    a second plurality of external scan chains coupled to receive the test vector data from the scan input bus, wherein the test vector data is configured to be clocked onto the second external scan chains by the odd clock; and 
    a second portion of the logic circuit having a plurality of second internal scan chains arranged between a second compressor and a second decompressor to receive the test vector data from the second external scan chains via second decompressor.
1. A system, comprising: 
a counter circuit configured to: 
        receive a scan clock, wherein the scan clock transitions at a scan clock rate in which a test vector data is clocked onto a scan input bus; 
        divide the scan clock by N to produce an odd clock and an even clock; and 
        delay the even clock by approximately one cycle of the odd clock divided by N, wherein N is an integer greater than one; 
    a first plurality of external scan chains coupled to receive the test vector data from the scan input bus, wherein the test vector data is configured to be clocked onto the first external scan chains by the even clock; 
    a first portion of a logic circuit having a plurality of first internal scan chains arranged between a first compressor and a first decompressor to receive a shifted test vector data from the first external scan chains via the first decompressor; 
    a second plurality of external scan chains coupled to receive the test vector data from the scan input bus, wherein the test vector data is configured to be clocked onto the second external scan chains by the odd clock; and 
    a second portion of the logic circuit having a plurality of second internal scan chains arranged between a second compressor and a second decompressor to receive the test vector data from the second external scan chains via the second decompressor.
8. A method, comprising: 
    receiving a test pattern synchronized to a scan clock transitioning at a scan clock rate; 
    latching in a delayed test pattern across a plurality of first scan chains, wherein the delayed test pattern is the test pattern with a delay; 
    latching the test pattern across a plurality of second scan chains; 
    decompressing the test pattern from the plurality of first scan chains onto a first plurality of internal scan chains of a first portion of the logic circuit; 
    decompressing the test pattern from the plurality of second scan chains onto a first plurality of internal scan chains of a second portion of the logic circuit; 
    compressing the test pattern from the first and second plurality of scan chains as test response values; and 
    comparing the test response values to corresponding expected response values to determine pass or fail of a logic circuit.
8. A method, comprising: 
    receiving a test pattern synchronized to a scan clock transitioning at a scan clock rate; 
    latching in a delayed test pattern across a plurality of first scan chains, wherein the delayed test pattern is the test pattern with a delay; 
    latching the test pattern across a plurality of second scan chains; 
    decompressing the test pattern from the plurality of first scan chains onto a first plurality of internal scan chains of a first portion of the logic circuit; 
    decompressing the test pattern from the plurality of second scan chains onto a first plurality of internal scan chains of a second portion of the logic circuit; 
    compressing the test pattern from the first and second plurality of scan chains as test response values; and 
    comparing the test response values to corresponding expected response values to determine pass or fail of a logic circuit.


Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the statutory type (35 U.S.C. 101) double patenting rejection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mittal et al. (US-20160266202) is the closest prior art and teaches [a] scan chain may be formed throughout an integrated circuit in which the scan chain includes at least a first segment and a second segment. A first portion of a test pattern is scanned into the first segment by clocking a first scan cell of the first segment with an even clock while clocking a remainder of the plurality of scan cells in the first segment with an odd clock, in which the odd clock is out of phase with the even clock, in which the even clock and odd clock have a rate equal to a scan rate of the test pattern divided by an integer N. A second portion of the test pattern is scanned into the second segment by clocking the plurality of scan cells in the second segment with the odd clock, such that the second portion of the test pattern is not scanned into the first segment. (Abstract, Figs. 8 and 10 and discussion therein).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        04/08/2022